Citation Nr: 0101081	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-19 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for pulmonary 
tuberculosis.

3.  Entitlement to service connection for emphysema.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.



This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied service 
connection for asthma, pulmonary tuberculosis, and 
emphysema-each as a result of exposure to herbicides.  That 
determination was made on the basis that the veteran had not 
submitted well-grounded claims.  The record also indicates 
that the veteran withdrew his request for a Board hearing.

In his substantive appeal, the veteran appears to have raised 
the issue of service connection for scar residuals of growth 
removals from the veteran's arm and leg in service.  As that 
issue has not been fully developed for appellate review, it 
is referred to the RO for such further development as may be 
necessary.


REMAND 

It is the veteran's primary contention that he developed the 
disabilities at issue, asthma, tuberculosis and emphysema as 
the result of exposure to herbicides in service.  His claim 
was denied by the RO primarily on the basis that none of 
these disabilities are listed in 38 C.F.R. § 3.309 (e), which 
relates to the presumptive provisions afforded certain 
diseases due to exposure to herbicide agents.  However, the 
Board notes that service connection may also be granted for a 
disease based on exposure to Agent Orange when there is 
medical evidence linking it to such incident in service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Moreover, 
the veteran has advanced arguments to the effect that these 
disabilities developed as a result of service, and this 
theory of entitlement should be explored.

Review of the claims file reflects that further development 
of the record would be beneficial prior to appellate review.  
For example, it appears that the veteran received VA 
treatment during the 1970s, and these records have not been 
obtained.  Where documents are within the Secretary's control 
and could reasonably be expected to be a part of the record 
before the Secretary and the Board, such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Upon remand, the RO should ask the 
veteran to provide a list of all VA facilities where he was 
examined or received treatment for any of the disabilities at 
issue.  As well, he should be asked to indicate the source of 
any private treatment so that these records can be requested.  
In this regard, he should be asked if he has any evidence 
which would support his claim that asthma, tuberculosis 
and/or emphysema is related to exposure to Agent Orange in 
service, or otherwise related to an incident of service.

The claims file reflects that the veteran is in receipt of 
Social Security benefits.  In the event these based on 
disability, as it appears they are, information concerning 
such award, with the supporting evidence upon which was 
based, should be requested.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since service for asthma, 
tuberculosis, and emphysema.  In 
addition, the veteran should be asked to 
submit all competent evidence to support 
his assertions that any or all of these 
disorders developed due to exposure to an 
herbicide agent to include Agent Orange, 
or other incident of military service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Records developed in connection with 
the veteran's claim for Social Security 
benefits should be obtained for insertion 
into the claims folder.  

3.  In the event the evidence suggests 
the need for further development, such 
should be undertaken, with all leads 
followed to their logical conclusion.  

4.  If the evidence suggests an 
association between service and the 
development of any of the disorders at 
issue, the veteran should be afforded a 
VA examination so that a medical opinion 
can be obtained, which addresses the 
relationship between the claimed 
disorders and the veteran's military 
service.  It is essential that the 
examiner have the opportunity to review 
the claims folder before entering such 
opinion.  All necessary tests and studies 
should be conducted.  The examiner is 
requested to provide sufficient reasoning 
to support his or her opinion, either 
positive or negative.  

5  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




